DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a sub-curtain unit” in claim 1 line 1 is indefinite.  This expression is not clearly defined in the specification.   The applicant uses the expression “sub-curtain part” in the specification to identify structure 30 and claims a “sub-curtain part” in claim 1, line 5, line 7 and also in line 1 of both claims 12 and 14.  It is unclear what the difference is between the two expressions.
In claim 4 the phrase “one side of the sub-housing is hinge-coupled to a rotating shaft” is indefinite.  In claim 1, line 8, the phrase “a sub-housing having a first side hinge-coupled…”.  It is unclear if claim 4 is reciting a second different “hinge coupled” or if this is the same hinge-coupled.    
The phrase “wherein a slit on which the catch part passes to be caught when the sub-fabric is deployed is formed in the trim” in claim 10 is indefinite.  In claim 9 the “”catch part” is recited as being caught on “one side of the trim”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “trim”, and the claim 9 recites “one side of the trim”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Likewise claim 11 is considered to be indefinite as it is unclear if the ”hook” is recited on the “one side of the trim” or the “trim”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 are of copending Application No. 16/907,671. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims s 1-14 are of copending Application No. 16/907,828. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 are of copending Application No. 16/907,883. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to meeting the limitations of claim 1 are  Hirano US Patent Application Publication 2012/0298318, Gradl EP 2529963, Tadayuki et al WO 2013/133066, Moore US Patent No. 806757 and Schwab DE 10245901,  
	Tadayuki discloses a curtain assembly for a vehicle door comprising a main fabric blind 20, 30 and a sub-fabric 60 that are simultaneously deployed/retracted by motor 90. Tadayuki does not disclose the claimed main shade bar that is fixed to a door hook nor a sub-fabric housing being hinge-coupled to the housing at one end and a second side interlocked with ascending or descending of the main shade bar.
Hirano discloses a curtain assembly for a vehicle door comprising of a main fabric 8 having a main bar that is hooked onto the door at 6, and a sub-fabric wound and deployed from a fixed vertical housing wherein the sub-fabric is deployed manually by a frame 24, see paragraph #32.  Hirano does not disclose the sub-fabric housing being hinge-coupled to the housing at one end and a second side interlocked with ascending or descending of the main shade bar.
	Gradl discloses a curtain assembly for a vehicle door comprising a manually deployable main fabric 18a on a roller blind 30 and a manually deployable sub-fabric 18b on roller blind 60. The sub-fabric and main fabric are connected by gears 22, linkages 80 and drives 34, 64 so that as the main fabric is manually deployed/retracted by grasping eyelet 40 the sub-fabric 18b is simultaneously deployed/retracted.  Gradl’s  sub-fabric blind 60 is fixed vertically.   Gradl does not disclose the sub-fabric housing being hinge-coupled to the housing at one end and a second side interlocked with ascending or descending of the main shade bar nor does it disclose the sub-curtain blind having a sub-shade bar installed in a length direction of the sub-housing.
	Schwab discloses a vehicle door screen blind that is deployed(fig 1)/retracted(fig2) wherein the blind housing 9 is pivoted about a hinge axle from a stowed position beneath the trim (fig 4) to a deployed position (figures 1-3) for the purpose of hiding the blind housing from view when not in use.  Schwab does not disclose a sub-fabric.  The housing is pivoted into position by a motor and does not have a bar on the fabric nor a door hook.  Schwab may teach moving a blind housing between a stored and deployed position with a motor (not manual) but it does not teach modifying either Gradl or Hirano to  hinge-couple a sub-fabric housing to the door.  In Hirano the blind is housed in the window frame 16, see paragraph #31.  There would be no motivation to hide the sub-fabric housing in Hirano since it is integrated into the division frame and already hidden from view.   There would be no motivation to modify Gradl, Gradl simultaneously deploys its sub-fabric by interlocking it with the deployment/retraction of the main fabric Schwab which employs an independent designated motor to deploy/retract just one blind fabric housing does not teach how to modify Gradl without destroying this manual dual deployment function.     
	Moore discloses a vehicle deployable/retractable fabric blind that has two pivotable arms 14 that are hinge-coupled to the vehicle at one end and at a second side interlocked with ascending or descending of the main shade bar, see 22 in figure 2. Moore does not disclose a sub-fabric.  Moore does not disclose a sub-fabric and does not disclose a sub-fabric housing being hinge-coupled to the housing at one end and a second side interlocked with ascending or descending of the main shade bar.
Neither Hirano, Gradl, Tadayuki, Moore nor Schwab alone or in combination discloses or teaches a manually deployable/retractable curtain assembly comprising a main fabric and sub-fabric wherein the sub-fabric is hinge coupled to the door and at a second end is interlocked with the main fabric bar so that the second sub-fabric housing is deployed after the main fabric is deployed, with the sub-fabric having a bar at an end portion .
	In summary none of the above prior art disclose or teaches alone or in combination the claim limitations set forth in claim 1.  Accordingly claim 1 is neither anticipated under 25 USC 102 nor deemed obvious under 35 USC 103 in view of the prior art listed on the attached USPTO form 892   nor the prior art listed on the IDS filed June 6, 2022.

Conclusion
The other prior art made of record on the attached USPTO form 892  is considered pertinent to applicant's disclosure.  Maier, Ojima and Hintennach are cited for having a main fabric blind and second sub-fabric blind.   Shu is cited for its manual blind with hooks 155.  Tadayuki is cited for its main fabric and second sub-fabric and pivotable bar 70.   Gerald is cited for its deployable/retractable main and sub fabric blinds.   Schmidt is cited for tis stowed and retractable blind housing 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        Supervisory Patent Examiner, Art Unit 3612/D Glenn Dayoan/